 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
CONSULTING AGREEMENT WITH ADVANCED EQUITY SOLUTIONS, INC.
DATED FEBRUARY 21, 2012
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
CONSULTING AGREEMENT
 
This Agreement is entered into this  21st day of  February , 2012, between Trail
Blazer, Inc. a Nevada corporation (the “Company”), and Advanced Equity
Solutions, Inc.  (AESI) a Nevada Sub-Chapter "S" Corporation (“Consultant”).
 
Recitals
 
A.           The Company is desirous of continuing to have its capital stock
traded in a Public Market (as hereinafter defined), and to merge with an
operating entity to position itself for long term stability and market
acceptance.
 
B.           Consultant is in the business of providing consulting services and
other assistance to entities to assist them positioning to have their equity
securities traded in a Public Market and to help the Company accomplish its
goals.
 
C.           The Company is currently a Publicly Traded company with "Shell"
status.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.                 Definitions.  The following words or phrases shall have the
meanings ascribed below:
 
a.      A “34 Act Corporation” is a corporation which has any of its authorized
capital stock registered under Sections 12 or 15 of the Securities Exchange Act
of 1934, whether or not the filings required as a result of said registration
are correct.
 
b.      An “Affiliate” is a Person that directly or indirectly through one or
more intermediaries, Controls, or is Controlled by, or is under common Control
with, another Person.
 
c.      “Control” or “Controlled” relates to the ability to exert a material
influence on the establishment or maintenance of the policies of a Person.
 
d.      “Due Diligence” means the act of conducting an investigation of a
subject, which
 
investigation is reasonably prudent under the circumstances.
 
e.      “Person” shall mean a corporation, partnership or other entity, as well
as an individual.
 
f.      “Pre-Transaction Period” is defined in Section 2.
 
g.      “Public Market” means any United States national stock exchange, the
NASDAQ System, or over-the counter and quoted on the so-called pink sheets.
 
 
 

--------------------------------------------------------------------------------

 
h.      A “Public Shell” is a 34 Act Corporation which will likely have
negligible or no net worth, and no identifiable business.
 
i.      “Transaction” means any transaction, including a merger or other
reorganization, pursuant to which the Company or an Affiliate of the Company
becomes a 34 Act Corporation.
 
2.           Pre-Transaction Engagement of Consultant.  The Company hereby
engages Consultant, and the Consultant agrees, from the date hereof until the
occurrence of a Transaction or until 180 days from the date of this Agreement,
which period may be extended upon notice to the Company at the option of the
Consultant for up to 60 days (the “Pre-Transition Period”), to act as the
Company’s consultant to:
 
a.           Analyze and discuss strategies to facilitate the Company’s goals to
continue to have its capital stock traded in a Public Market;
 
b.           Introduce to the Company a suitable operating entity, and the
persons controlling the operating entity, for the purpose of a Transaction;
 
c.           Provide advice and guidance to the Company in facilitating a
Transaction.
 
d.           Introduce the Company to accredited investors, venture capital
firms and other potential institutional investors who might have an interest in
assisting the Company to raise capital for its stated purposes
 
e.       Conduct Due Diligence and analysis with respect to the Company and its
business, as Consultant deems appropriate.
 
3.           Post-Transaction Obligations of Consultant.  The Company hereby
engages Consultant, and Consultant agrees, following the occurrence of a
Transaction, and for a period of 90 days (which period may be extended upon
notice to the Company at the option of Consultant for up to 60 days), to act as
the Company’s consultant to:
 
a.           Consult with the Company’s Board of Directors in planning for any
equity or debt financing, including providing guidance as to the capital
requirement of the Company and its equity or debt financing.
 
b.           Assist the Company in preparing for Due Diligence that might be
conducted by a potential investor in the Company’s equity or debt instruments.
 
c.           Continue to provide the services outlined in subparagraphs a and d
of Section 2.
 
4.           Consultant’s Compensation.  Other than the reimbursement of
expenses incurred by Consultant as provided in Section 5, Consultant’s sole
compensation for its services provided hereunder shall consist of five million
(5,000,000) shares of the Company, and/or other compensation, as the parties may
agree.  Said shares to be issued to Consultant upon execution of this Consulting
Agreement.  Said shares to be issued to
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Consultant or its assigns, pursuant to instructions to be provided by
Consultant.  As the success of Consultant’s efforts under Section 3 will enhance
the value of Consultant’s equity interest in the Public Shell, such success is
sufficient consideration for its efforts under that Section.  Accordingly,
notwithstanding the post-Transaction obligations of Consultant under Section 3,
Consultant will not receive any compensation in addition to that provided in
this Section, except as may be subsequently agreed to between Consultant and the
Company, and the compensation identified in this Section shall be deemed to be
earned at the time of the Transaction.
 
This Agreement does not Contemplate Acts of a Finder, Underwriter, Broker,
Dealer, Promoter or any Act that would constitute the Offer and Sale of
Securities. TME acknowledges and agrees that no representations or warranty has
been made by DEPLLC, it’s associates, affiliates or any other person as to the
successful outcome of any financial plan, private or public financing or other
business plans put forth by DEPLLC its affiliates or associates. TME further
acknowledges and agrees that DEPLLC, its affiliates and/or associates have not,
and will not act or be considered to act as a finder, underwriter, broker,
dealer or promoter of any of TME securities, either in private or public
transactions.  TME represents and warrants that all payments and authorizations
under this Agreement constitute compensation for services performed or to be
performed and do not constitute an offer, payment, promise or authorization for
payment to DEPLLC, or its affiliates and/or associates to act as a finder,
underwriter, broker, dealer or promoter of any of TME securities.
 
5.           Costs and Expenses.
 
a.           Company Responsibility.  The Company shall be responsible for all
expenses incurred in connection with this Agreement and the Transaction,
including but not limited to (i) fees and expenses of legal counsel for the
Company, (ii) fees and expenses of accountants for the Company, (iii) costs and
expenses necessary to establish a stock transfer agent, and (iv) costs and
expenses relating to compliance with federal and state securities laws and
registrations, and with the requirements of the Financial Institutions National
Regulatory Association.  Notwithstanding the foregoing, Consultant shall, and
the Company shall not, be responsible for the cost incurred by Consultant in (i)
locating, (ii) conducting Due Diligence or research relating to, or activities
in support of preparing the Public Shell for a Transaction.  While Consultant
may pay certain expenses on behalf of the Company, it has no obligation to do
so.  Expenses for legal counsel, SEC filing preparations and audits prior to a
merger, will be paid by Consultant, and reimbursed by the company at the
appropriate time, or converted to additional equity, at Consultant's sole
discretion, pursuant to terms mutually acceptable to the parties.
 
b.           Consultant Responsibility.  Consultant shall be responsible for
costs and expenses incurred in locating, gaining access to and investigating a
suitable operating entity, and for conducting due-diligence and preparing the
Public Shell for a Transaction with the Company or any Affiliate.
 
c.           Reimbursement.  The Company shall reimburse Consultant for direct
out-
 
 
 
3

--------------------------------------------------------------------------------

 
 
of-pocket expenses reasonably incurred by the Consultant pre-Transaction during
the Term of the Agreement (including expenses paid on behalf of the Company
under subsection 5a) exclusively in connection with the performance of
Consultant’s service hereunder upon the presentation to the Company by
Consultant of (i) a written request certifying that the expenses were incurred
consistent with this Agreement, and (ii) receipts and itemized accounts of such
expenditures in accordance with the rules and regulations of the Internal
Revenue Code.  Such request for reimbursement will be made by Consultant within
30 days following the date of the Transaction and paid by the Company within 15
days following the receipt of such a request unless the Parties agree to a
different repayment schedule, and shall not exceed $500,000 unless with prior
mutual consent.  Company shall reimburse Consultant for direct out-of-pocket
expenses reasonably incurred by the Consultant post-Transaction (including
expenses paid on behalf of the Company under subsection 5a) exclusively in
connection with the performance of Consultant’s service hereunder upon
presentation to the Company by Consultant of (i) a written request certifying
that the expenses were incurred consistent with this Agreement, and (ii)
receipts and itemized accounts of such expenditures in accordance with the rules
and regulations of the Internal Revenue Code.  Such request for reimbursement
will be made by Consultant within 30 days following the end of the calendar
month in which the expenses were incurred and paid by the Company within 15 days
following the receipt of such request, unless the Parties agree to a different
repayment schedule.
 
6.           Exclusivity.  Consultants engagement hereunder is exclusive, and
the Company will not engage any other person to provide the services set forth
in Section 2, or enter into any agreement, understanding or letter of intent to
merge or effect a reorganization with, or allow an Affiliate to merge or effect
a reorganization with, a Public Shell, during the Pre-Transaction Period, except
as contemplated herein.
 
7.           Other Obligations of the Company.
 
a.           Cooperation.  The Company will cooperate with Consultant and
provide Consultant with such documents and other information (See Exhibit "B"),
and provide Consultant with access to officers, directors, attorneys,
accountants, advisors and employees of the Company and its Affiliates, as
Consultant may reasonably require or request, in order to permit Consultant to
conduct Due Diligence and to carry out its obligations and permitted activities
as contemplated herein.
 
b.           Reasonable Efforts to Merge.  During the Pre-Transition Period, the
Company will, or will cause an Affiliate to, use its best efforts to diligently
and promptly enter into, and carry out the terms of, a definitive agreement with
a suitable operating entity introduced to the Company, as provided in Subsection
2b.
 
8.           Warranties and Representations of the Company.  The Company
represents and warrants to Consultant as follows:
 
a.           Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State
indicated in
 
 
 
4

--------------------------------------------------------------------------------

 
 
the first paragraph of this Agreement, and has full power and authority to carry
on its business as now conducted and to own and operate its assets, properties
and business.
 
b.           Authorization.  All corporate and other proceedings required to be
taken by or on the part of the Company, including, without limitation, all
action required to be taken by the Company to authorize the Company to enter
into and carry out this Agreement have been duly and properly taken, and this
Agreement has been, and, at the time of a Transaction will be, valid and
enforceable against the Company in accordance with its terms.
 
c.           Financial Statements.  The balance sheet provided to Consultant, as
derived from the books and records of the Company, fairly presents the financial
condition of the Company as of December 31, 2011 (the “Date of Financials”) in
accordance with generally accepted accounting principles and practices as
consistently applied by the Company.  Subsequent to the Date of Financials, the
Company has not incurred any liabilities, debts or obligations, other than those
incurred in the ordinary course of business.
 
d.           Material Changes.  Since the Date of Financials there has not been:
 
 
i.
any material adverse change in the condition (financial or other) of the
properties, assets or business of the Company;

 
 
ii.
any occurrence, event or condition of any character which may materially affect
assets, properties or business of the Company; or

 
 
iii.
any change in the Company's accounting methods or practices or any material
change in depreciation or amortization policies or rates theretofore adopted by
the Company.

 
e.           Absence of Certain Changes.  Since the Date of Financials, the
Company has not:
 
 
i.
incurred any liability, obligation or debt which would have a material and
adverse affect on the Company;



 
ii.
sold, assigned or transferred any of the assets, or canceled any debts or claims
held by the Company which would have a material and adverse affect on
Consultant's use or operation of the Company;



 
iii.
waived or compromised any rights in favor of the Company of any substantial
value which would have a material and adverse affect on Consultant's use or
operation of the Company.



f.           Compliance.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not:
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
i.
result in the breach of any of the terms or conditions of, or constitute a
default under or violate, as the case may be, the Articles of Incorporation or
By-Laws of the Company, or any agreement, mortgage, note, bond, indenture,
license or other document or undertaking, oral or written, to which the Company
is a party or by which it may be bound, or by which it or any of the property or
assets of the Company may be affected; or

 
 
ii.
violate any law, order, writ, injunction or decree of any court, administrative
agency or governmental body.

 
g.           Due Performance.  The Company has in all material respects
performed all obligations required to be performed by it under, and is not in
default in any material respect of, any agreement, mortgage, note, bond,
indenture, license or other document or undertaking, oral or written, to which
it is a party or by which it may be bound.  The Company is not in violation or
default in any material respect of any order, writ, injunction or decree of any
court, administrative agency or governmental body.  To the best of the Company’s
knowledge, the Company is not in violation or default in any material respect of
any statute, rule or regulation of any applicable governmental unit or agency.
 
h.           Litigation.  There are not any claims, actions, suits, charges,
arbitrations, proceedings, investigations or controversies, administrative or
judicial, pending or threatened against the Company other than those identified
in Appendix D.  In all cases, the Company represents and warrants that any
litigation will be cleared or settled thirty days prior to the planned date of
Transaction.
 
i.           Taxes.  The Company does not have any knowledge of any unpaid
taxes, and does not have any knowledge of any proposed or threatened unassessed
deficiency, or any pending or threatened audit or investigation with respect to
any such taxes.
 
j.           Finders.  The Company has not engaged any broker or finder with
respect to the transactions contemplated hereunder, except as otherwise
disclosed.
 
k.           Representations True as of Time of Transaction.  All
representations and warranties made by the Company in this Agreement shall be
materially true and correct immediately prior to the occurrence of any
Transaction with the same effect as if they had been made at and as of that
time.
 
l.           Accuracy of Information.  All information provided to (i)
Consultant, (ii) any person investing in the securities of the Company, or (iii)
in any filing made with the Securities and Exchange Commission, will be
accurate, complete and truthful, and, when taken as a whole, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.
 
9.           Warranties and Representations of Consultant.  Consultant
represents and
 
 
6

--------------------------------------------------------------------------------

 
 
warrants to the Company as follows:
 
a.           Organization and Standing.  Consultant is a Sub Chapter "S"
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada, and has full power and authority to carry on its
business as now conducted and as hereinafter contemplated.
 
b.           Authorization.  All governance proceedings required to be taken by
or on the part of Consultant to authorize it to enter into and carry out this
Agreement and the transactions contemplated hereby have been duly taken. This
Agreement has been duly executed and delivered by Consultant and this Agreement
is, and will be, valid and enforceable against it in accordance with its terms.
 
10.           Disclaimers.  Neither Consultant nor any of its officers,
directors, members, employees or agents:
 
a.           Will provide, or is authorized to provide, the Company with any
legal, accounting or tax advice, and the Company shall not rely on what it
believes to be such advice from Consultant.
 
b.           Will engage in the purchase or sale of any securities on behalf of
the Company;
 
c.           Is registered as a broker or dealer, or business opportunity
banker, or a representative thereof, under any federal or state law or
regulation;
 
d.           Is a member of any self-regulatory organization, such as the
Financial Institutions National Regulatory Association.
 


11.           Term.  The Term of this Agreement shall commence on the date
hereof, and shall be terminable by the Company or Consultant upon 30 days’ prior
notice on the earlier of (i) the same date one year hence, or (ii) 90 days
following the occurrence of a Transaction, subject to an extension of 60 days as
provided in Section 3.  Except for the obligations of the Consultant under
Section 2 of this Agreement, all other provisions shall survive the termination
of the Term of this Agreement.
 
12.           Notices.  To be effective, all notices, consents, approvals or
other communications required or permitted hereunder shall be in writing.  A
written notice or other communication shall be deemed to have been given
hereunder (i) if delivered by hand, when the notifying party delivers such
notice or other communication to all other parties to this Agreement, (ii) if
delivered by telecopier or overnight delivery service, on the first business day
following the date of such notice or other communication is transmitted by
telecopier or timely delivered to the overnight courier, or (iii) if delivered
by mail, on the third business day following the date such notice or other
communication is deposited in the U.S. mail by certified or registered mail
addressed to the other party.  Mailed or telecopied communications shall be
directed as follows unless written notice of
 
 
7

--------------------------------------------------------------------------------

 
 
a change of address or telecopier number has been given in writing in accordance
with this Section:
 
If to the Company:                                        TrailBlazer, Inc.
                                                                        c/o
Dill, Dill Carr, Stonebenner & Hodgins
                                                                        Attention:  Fay
Matsukage


                                                                        Denver,
CO


 


If to the Consultant:                                      Advanced Equity
Solutions, Inc.
                                                                        1045
Pepper Lane
                                                                        Fernley,
NV  89408
                                                                        Attention:  James
Hunter


 
13.           Arbitration.  All disputes or claims arising out of or in any way
relating to this Agreement shall be submitted to and determined by final and
binding arbitration under the rules of the American Arbitration
Association.  Arbitration proceedings may be initiated by the Company or the
Consultant upon notice to the other and to the American Arbitration Association,
and shall be conducted by one arbitrator under the rules of the American
Arbitration Association in Henderson, Nevada or such other location mutually
agreed upon by the parties.  The notice must specify, in general, the issues to
be resolved in any such arbitration proceeding.  The arbitrator shall be
selected by agreement of the Company and the Consultant from a list of five or
more arbitrators proposed to the Company and the Consultant by the American
Arbitration Association, or may be a person not on such list as agreed to by the
Company and the Consultant.  If the Company and the Consultant fail to agree on
the person to serve as arbitrator within 15 days of delivery of the list as
proposed by the American Arbitration Association, then at the request of the
Company or the Consultant such arbitrator shall be selected at the discretion of
the American Arbitration Association.  If the arbitrator shall determine that
any arbitration proceeding was commenced by a party frivolously or without any
basis, or primarily for the purpose of harassment or delay, the arbitrator may
assess such party the cost of such proceedings including reasonable attorneys’
fees of the other party.  In all other cases, each party to the arbitration
proceedings shall bear its own costs and its pro-rata share of its fees and
expenses charged by the arbitrator and the American Arbitration Association in
connection with any arbitration proceeding.  Notwithstanding the foregoing,
nothing herein will prevent a party from seeking and obtaining equitable relief
from a court of competent jurisdiction pending a final decision of the
arbitrator and the proper filing of such decision with such court.
 
14.           Independent Consultant Status.  Neither Consultant, nor any agent
of Consultant, shall be considered an agent or employee of the Company or any of
its Affiliates for any purpose, but shall be an independent Consultant.  The
Company shall not exercise any supervision over the Consultant or its agents in
the performance of Consultant’s services hereunder, nor shall the Company
require the Consultant’s compliance with detailed
 
 
8

--------------------------------------------------------------------------------

 
 
orders or instructions.  Neither Consultant, nor any agent of Consultant, have
the right or authority to assume or create any obligation or responsibility,
express or implied, on behalf of or in the name of the Company or any Affiliate,
nor to accept service of legal process addressed to or intended for the Company
or any Affiliate, nor to bind the Company or any Affiliate in any manner
whatsoever.
 
15.           Confidentiality.  The Consultant will not disclose, and will use
its best efforts to prevent such disclosure by its agents and employees,
Confidential Information of the Company or its Affiliates.
 
16.           Indemnification by the Company.  The Company will indemnify and
hold harmless the Consultant and Consultant’s officers, directors, employees,
agents or Affiliates (referred to as “Indemnified Persons”) from and against any
losses, claims, damages, liabilities, causes of action and expenses (referred to
collectively as Claims”) made or brought by, or resulting from the action of,
any third party, arising out of or in connection with the Agreement, a
Transaction, or Consultant’s obligations or activities hereunder, provided that
it is determined judicially or in binding arbitration that such Claims arose
primarily or solely as a result of the gross negligence or willful misconduct of
the Indemnified Person seeking indemnification.
 
17.           Miscellaneous.
 
a.           Entire Agreement; Modification.  This Agreement constitutes the
full and complete understanding and agreement of the parties with respect to the
services to be provided by the Consultant to the Company, and supersedes any
prior understanding or agreement between the parties relating thereto.  No
amendment or modification of any provision of this Agreement shall be binding
unless made in writing and signed by the parties hereto.
 
b.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Consultant and their respective successors and
assigns; provided, however neither party shall have any right to assign,
delegate or otherwise transfer any of their respective rights or obligations
hereunder without the approval of the other party, which approval will not be
unreasonably withheld.  The term “successors” as used herein shall include any
corporation or other business entity that shall acquire, whether by merger,
consolidation, purchase or otherwise, all or substantially all of the business
and assets of a party to this Agreement, and successors of any such corporation
or other business entity.
 
c.           Waiver.  No waiver of any term, condition or covenant of this
Agreement by a party shall be deemed to be a waiver of any subsequent breaches
of the same or other terms, covenants or conditions hereof by such party.
 
d.           Construction.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective or valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without
 
 
9

--------------------------------------------------------------------------------

 
 
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
e.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the state of Nevada.
 
f.           Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute one instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
effective as of the day and year first above written.
 

The Company     Consultant             TrailBlazer, Inc.     Advanced Equity
Solutions, Inc.            
By:  /s/ Samuel W. Fairchild         
   
By:   /s/
 
Its:  President & Chairman          
   
Its: 
 

 




Exhibit A
Business of the Company



 
 
 
 
 
 
 
 
10
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 